SUMMARY ORDER
Appellant Olive B. Dewitt appeals from the judgment of the district court granting the defendants’ motion to dismiss Appellant’s Title VII complaint on res judicata grounds. The defendants-appellees assert that the district court’s judgment should be affirmed. We assume the parties’ familiarity with the facts of the case, the proceedings in the district court, and the specification of appellate issues.
We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002).
We have considered each of Appellant’s arguments on appeal. Notwithstanding Appellant’s claims of district court error, we conclude that the district court properly granted the defendants’ motion to dismiss because her claims were subject to res judicata under the express holding of Kremer v. Chemical Construction Corp., 456 U.S. 461, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982). First, the Appellant was given a full and fair opportunity to present her claims to the New York State Department of Human Rights (“SDHR”); second, the-New York state court reviewed and affirmed the decisions of the SDHR; and finally, the Appellant presented the same claims to the federal court as were reviewed by the state court. See id. at 481-84,102 S.Ct. 1883.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.